Citation Nr: 0905427	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-34 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical expenses received in treatment at Wuesthoff Memorial 
Hospital on September 9, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1961 to August 
1964 and from April 1965 to April 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an adverse decision by the above Department of 
Veterans Affairs (VA) VA Medical Center (VAMC).

In the course of appeal, the Veteran testified before the 
undersigned Veterans Law Judge of the Board at a Travel Board 
hearing conducted in St. Petersburg, Florida, in January 
2009.  A transcript of that hearing is contained in the 
claims file. 



FINDINGS OF FACT

1.  A claim for reimbursement of expenses from emergency room 
treatment at Wuesthoff Memorial Hospital on September 9, 
2005, was received from the Veteran within 90 days after that 
care was provided.  

2.  Wuesthoff Memorial Hospital, where the emergency care was 
provided on September 9, 2005, holds itself out as providing 
emergency care to the public.

3.  A prudent lay person in the Veteran's position when he 
sought that emergency care would reasonably have perceived 
that delay would have been hazardous to life or health.

4.  A VA facility to afford the reasonably perceived needed 
care (i.e., a VA facility equipped to provide emergency care) 
was not then feasibly available. 

5.  The care provided was for the continuing medical 
emergency, with the Veteran released from the private 
hospital once the emergency had abated.  

6.  At the time of the emergency treatment the Veteran was 
enrolled in the VA Health Care system, and had received VA 
care within the prior 24 months.

7.  The Veteran was financially liable for the emergency care 
received on September 9, 2005, and had no verified insurance 
coverage to pay or reimburse for the care. 

8.  The medical condition for which he received the emergency 
care was not work-related or service-connected.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses for non-VA treatment administered on September 9, 
2005, have been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 17.120, 17.1002, 17.1004 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran was afforded a VCAA notice letter in July 2007.  
The Board has here afforded a complete grant of that benefit 
sought by the claim on appeal, and hence there is no 
reasonable possibility that additional notice and assistance 
would further the claim. 


II.  Claim for Reimbursement for Medical Care

The Veteran contends that he is entitled to reimbursement for 
unauthorized medical expenses incurred as a result of 
emergency room (ER) treatment received at Wuesthoff Memorial 
Hospital on September 9, 2005. 

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177. 
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2008).

The above listing of criteria is conjunctive, not 
disjunctive; thus all must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" 
in a statutory provision means that all of the conditions 
listed in the provision must be met).  

The Board notes at the outset that claims for reimbursement 
under 38 U.S.C.A. § 1725 must be received within 90 days of 
the latest of the following:  (1) July 19, 2001; (2) the date 
that the veteran was discharged from the facility that 
furnished the emergency treatment; (3) the date of death, but 
only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred 
during the stay in the facility that included the provision 
of the emergency treatment; or (4) the date the veteran 
finally exhausted, without success, action to obtain payment 
or reimbursement for the treatment from a third party.  38 
C.F.R. § 17.1004(d).  The evidentiary record reflects that a 
claim for reimbursement was received in September 2005, which 
was within 90 days after the Veteran's hospitalization for 
which he claims medical expense reimbursement.  Hence, his 
claim was timely.  38 C.F.R. § 17.1004(d)(2).

There are some discrepancies between the facts as alleged by 
the Veteran in testimony before the undersigned, and those 
facts as reflected within medical documentation within the 
claims file, particularly with regard to the severity of 
symptoms, including pain and extent of swelling, at the time 
the Veteran called a VA telecare line prior to venturing to 
the private hospital on September 9, 2005, for emergency 
care, and upon that emergency room (ER) examination and 
treatment.  However, the salient facts are reasonably 
consistent.  

Specifically, the Veteran had experienced pain associated 
with a toe of the right foot for the prior two weeks, and he 
had a marked increase in severity of pain on Friday, 
September 9, 2005, with pain in the foot as well as the toe.  
He had visited a VA clinic two days prior, and no record was 
then made of complaint of right foot pain or other right foot 
condition.  

When the pain, including particularly upon walking, increased 
sufficiently in the evening of that Friday, he sought medical 
care at a time when the local VA clinic was no longer open.  
He contacted a VA telecare line after 10:00 p.m., described 
his symptoms, and sought advice with regard to going to an ER 
for treatment.  The Veteran then described right foot 
swelling, redness, mottling, and pain, with progressive 
worsening over the past two weeks, and severe pain in the 
past six hours without relief.  The telecare nurse 
recommended that he seek urgent care, and that he discuss 
possible fee-basis reimbursal with his VA clinic when it 
reopened the following Monday.  

The Veteran resided and was then located in Melbourne, 
Florida, and the nearest VA hospital was in Tampa, Florida, 
approximately 140 miles away.  The Veteran sought care at the 
Wuesthoff Memorial Hospital, in Rockledge, Florida, a city 
approximately twenty miles distant from Melbourne.  Upon the 
ER admission at 11:30 p.m. on September 9, observed 
conditions included redness and induration of the right foot 
and a swollen right toe.  The Veteran's account of pain is 
somewhat in conflict in the ER records, with ongoing 5/5 pain 
without relief noted, but pain only with walking also noted.  
Nonetheless, the Veteran received evaluation and treatment 
including an intravenous antibiotic.  The Veteran had no 
insurance coverage for the ER care provided.

It is doubtful that the Veteran would have driven twenty 
miles late on a Friday night to a non-VA hospital emergency 
room without insurance coverage and without assurance that he 
would receive reimbursement, had he not believed that his 
condition was quite serious and potentially very harmful or 
life threatening.  The veteran testified to his and his 
wife's lack of medical knowledge, and to their belief that 
the Veteran's swollen and painful right foot might be a blood 
clot or a condition that could be gangrene or could otherwise 
be life-threatening.  The Board will not here venture to 
speculate as to the extent of the Veteran's or his wife's 
medical ignorance, nor will it impose any unduly unreasonable 
expectation of their awareness of when a medical condition is 
of sufficient exigence that immediate care is required.  When 
the Veteran spoke to the VA telecare nurse on that night of 
September 9, it does not appear that the Veteran engaged in 
any excessive exaggeration of symptoms, and the Veteran was 
not then dissuaded by the nurse from seeking urgent care.  To 
the contrary, she recommended it.  

Further, the Veteran was not turned away from the ER as 
having a non-urgent condition.  Rather, he was admitted 
despite the absence of insurance, and received some measure 
of evaluation and treatment, including intravenous 
antibiotics.  While the Veteran's condition was ultimately 
diagnosed as cellulitis at the ER, ER treatment was 
nonetheless administered as if the condition were of urgency.  
These are sufficient facts for the Board to conclude that a 
reasonable layperson in the Veteran's circumstances that 
Friday night would have believed he had a medical emergency 
that could not wait for a visit to the local VA clinic when 
it reopened on Monday, and that could not wait until the 
morning and a three-hour drive across Florida to the VA 
hospital.  Further, given the urgency of the circumstances, 
the Board finds it reasonable that the Veteran did not 
attempt the trek of approximately 140 miles to the Tampa VA 
Medical Center in the middle of that Friday night.  

The Board addresses the balance of the 38 C.F.R. § 17.1002 
criteria as follows: 

Records obtained from the Wuesthoff Memorial 
Hospital where the emergency care was provided on 
September 9, 2005, reflect that the hospital holds 
itself out as providing emergency care to the 
public. (criterion a)

A prudent lay person in the Veteran's position 
when he sought that emergency care would 
reasonably have perceived that delay would have 
been hazardous to life or health. (criterion b)

A VA facility to afford the reasonably perceived 
needed care (i.e., a VA facility equipped to 
provide emergency care) was not then feasibly 
available.  (criterion c)

The care provided was for the continuing medical 
emergency, with the Veteran released from the 
private hospital once the emergency had abated.  
The records from the hospital reflect that the 
Veteran was not kept at the hospital or its ER 
once the condition was stabilized, but rather was 
released, to be followed-up at the local VA 
clinic, and hence additional charges were not 
incurred beyond that stabilization.  (criterion d)

At the time of the emergency treatment the Veteran 
was enrolled in the VA Health Care system, and had 
received VA care within the prior 24 months.  
(criterion e)

The Veteran was financially liable for the 
emergency care, and had no verified insurance 
coverage to pay or reimburse for the care. The 
Veteran has testified to this effect, and 
submitted billing documents addressing treatment 
at the ER on September 9, 2005, reflecting that 
bills for that treatment were due and there was no 
insurance coverage. (criteria f and g)

The medical condition for which the Veteran 
received the emergency care was not work-related 
or service-connected.  The diagnosed medical 
condition, as noted supra, was cellulitis, which 
reportedly was unrelated to any particular injury, 
and is not shown to be work-related, and is not 
service-connected.  Because it was not service-
connected, the Veteran is not eligible for 
reimbursement or payment for the care under the 
alternative authority available under 38 U.S.C.A. 
§ 1728.   (criteria h and i)

All the criteria for reimbursement under the Millennium 
Health Care Benefits Act having been met, the Board finds 
that the reimbursement for unauthorized medical expenses 
should be allowed.  38 C.F.R. § 17.1002.  



ORDER

Reimbursement or payment for unauthorized medical expenses 
incurred at Wuesthoff Memorial Hospital on September 9, 2005, 
is granted.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


